Title: Enclosure II: George Clinton to Edmond Genet, 30 August 1793
From: Clinton, George
To: Genet, Edmond Charles


            
              Sir
              New York 30th August 1793
            
            In consequence of the Request contained in your Letter of equal Date, I have issued
              my Requisition to the Judges & other Officers of this State to
              give all due Aid and Assistance (pursuant to the 9th Article of the Consular
              Convention between our two Nations) for the Search Seizure and Arrest of the Deserters
              (mentioned in your Letter) from the Ship Jupiter belonging to your Republic—It may not be improper however to mention that altho I conceive
              the Exhibition of the Ships Roll as proof sufficient to Justify this Measure in the
              first Instance, yet by the same Article it would appear that a Right is reserved to
              the Party proceeded against to disprove the Fact; should this therefore be done to the
              Satisfaction of the Judge before whom those Persons when apprehended are brought, it
              may then become a Question whether instead of causing them to be confined it will not
              in such Case be his Duty to liberate them. I am
              &c.
            
              G. C.
            
          